 LOCAL LODGE NO 1994, INTERNATIONAL ASSOCIATION OF MACHINISTS651Local Lodge No. 1994,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO(O.K. Tool Company, Inc.)andRalph W.Stinsonand GeorgeStaiti. Case 1-CB-2319The Board has considered the stipulation, includingexhibits, brief, and the entire record in this proceeding,de novo,and hereby makes the following:FINDINGS OF FACTDecember16, 1974DECISION AND ORDERUpon charges duly filed, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 1, issued a complaint and notice ofhearing July 18, 1973, against Local Lodge No. 1994,International Association of Machinists and AerospaceWorkers, AFL-CIO. The complaint alleged that theRespondent had engaged in, and was engaging in, cer-tain unfair labor practices affecting commerce withinthe meaning of Section 8(b)(1)(A) and Section 2(6) and(7) of the National Labor Relations Act, as amended.Copies of the charge and of the complaint and noticeof hearing were duly served on the parties. On July 30,1973, the Respondent filed its answer to the complaintdenying the commission of unfair labor practices andrequesting that the complaint be dismissed.Thereafter, the parties entered into a stipulation offacts and jointly moved to transfer this proceeding di-rectly to the Board for findings of facts, conclusions oflaw, and order. The parties waived a hearing before,and the making of findings of fact and conclusions oflaw by, an Administrative Law Judge, and stipulatedthat no oral testimony is necessary or desired by any ofthe parties.'The parties also agreed that the charge,complaint and notice of hearing, the answer, and thestipulation of facts, including exhibits, constitute theentire record in this proceeding.On December 21, 1973, the Board issued its ordergrantingmotion, approving stipulation, transferringthe proceeding to the Board, and setting January 4,1974, as the date for filing briefs. None of the partieshaving filed a brief, the Board issued its Decision onApril 3, 1974. After the Decision issued, Respondent'scounsel advised the Board that he had not been servedwith a copy of the order transferring the proceeding tothe Board and was not aware that a date for filing briefshad been set. On April 16, 1974, the Board, by Execu-tive Secretary's Order, rescinded its earlier Decisionand set a new date for filing briefs. The Respondentfiled a brief in support of its position on May 10, 1974.The parties stipulated that the stipulation of facts was made withoutprejudice to any objections any party might have to the relevance,material-ity, or competence of any facts,and reserved any such objections In themotion to transfer,counsel for the General Counsel contends that whetheror not a grand lodge representative of theIAMAWread and explained artL, secIII, of theIAMAWconstitution at regular membership meetings ofLocal Lodge No 1994 is irrelevant No other objection on any basis havingbeen urged to the Board, we conclude that the parties have no other objec-tions or,alternatively,that they have now been waivedITHE BUSINESS OF THE EMPLOYERO.K. Tool Company, Inc., maintains its principaloffice and place of business in Milford, New Hamp-shire, where it manufactures, sells, and distributes cut-ting tools and related products. In the course and con-duct of its business, the Company annually receivesfrom points outside the State of New Hampshire goodsvalued in excess of $50,000.The complaint alleges, Respondent admits, and wefind, that O.K. Tool Company is, and has been, en-gaged in commerce within the meaning of the Act, andwe find that the Company is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act. We find that it will effectuate the purposesof the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and wefind, that the Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICELocal Lodge No. 1994, International Association ofMachinists and Aerospace Workers, AFL-CIO, andO.K. Tool Company were parties to a collective-bar-gaining agreement effective from April 1, 1971, toApril 1, 1973. The Company and the Lodge begannegotiations for a new collective-bargaining agreementon February 15, 1973, and continued negotiations untilApril 6, 1973, following an agreement to extend thecontract to April 7. On April 7, 1973, the Lodge'smembers rejected the Company's proposal and voted tostrike. The parties have stipulated that it was a lawfulstrike over employment terms.On May 9, 1973, George Staiti and Ralph W. Stinsonsubmitted their resignations to the Lodge by mail. Rep-resentatives of the Lodge visited Stinson at his homeMay 11-the day the resignations were received. Theygave him a copy of the IAM constitution, and called hisattention to article L, section III, concerning resigna-tion during the course of a strike. The lodge representa-tives also attempted, but failed, to see Staiti on the sameday. On May 12, Staiti and Stinson returned to work.The Lodge sent letters to Staiti and Stinson on May16 with copies of the constitution, referring them to theprovision concerning resignations during a strike andalso stating that they were subject to charges for their215 NLRB No. 110 652DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of the constitution. On May 17 a letter wassent to all lodge members, including Staiti and Stinson,advising that charges would be broughtagainst mem-bers who crossed the picket line, that such memberswould be subject to fines, and that, under the IAMconstitution,members could not withdraw during astrike.Stinson and Staiti continued working and, in Juneand July respectively, were advised that they had beencharged with violations of article L, section III, of theIAM constitution, conduct unbecoming a member, foraccepting employment while a sanctioned strike was inprogress. Neither appeared at his trial and both werefound guilty. Stinson was fined $200 for each week hecrossed the picket line, Staiti $150. They were notifiedof the results by letter and that they were "obligated forpayment." Both have continued to work, and neitherhas appealed through intraunion procedures. Staiti andStinson were advised before charges were filed thatmembers who crossed the picket line would be charged.The Respondent concedes in its brief that the fines arecourt-collectible.The complaint alleges that Stinson and Staiti dulyresigned from the Lodge and that the Lodge violatedSection 8(b)(1)(A) by threatening a fine or other disci-plinary action if they did not support the Lodge's posi-tion and return to work during the strike. The fineswere not alleged as violations of the Act. But, becausethat issue lies well within the ambit of the complaint,and has been briefed extensively by the Lodge's coun-sel, and as the necessary facts for its resolution havebeen stipulated, we conclude that the parties have con-sented to trial of that issue.The Respondent now concedes that Stinson andStaiti had duly resigned from the Lodge before return-ing to work. It contends, however, that they were law-fully fined under article L, section III, of the IAMconstitution, "Improper Conduct of a Member." Sec-tion III provides in pertinent part that a member maybe penalized for:Accepting employment in any capacity in anestablishment where a strike or lockout exists asrecognized under this Constitution, without per-mission.Resignation shall not relieve a member ofhis obligation to refrain from accepting employ-ment at the establishment for the duration of thestrike or lockout if the resignation occurs duringthe period of the strike or lockout or within 14days preceding its commencement. Where observ-ance of a primary picket line is required, resigna-tion shall not relieve a member of his obligation toobserve the primary picket line for its duration ifthe resignation occurs during the period that thepicket line is maintained or within 14 days preced-ing its establishment.The issue thus presented is whether or not a labororganization may lawfully threaten to impose, and im-pose, a court-collectible fine on a former member, whohas tendered a valid resignation, for conduct followinghis resignation which is prohibited by the union's con-stitution but protected by Section 7 of the Act. For thereasons set forth below, we conclude that it may notand that the Lodge has violated the Act.The Supreme Court in two recent decisions has con-sidered the application of Section 8(b)(1)(A) to unionfines of former members for crossing picket lines andworking during a strike following lawful resignations.N.L.R.B. v. Granite State Joint Board,409 U.S. 213(1972);Booster Lodge No. 405, IAM [Boeing Co.] v.N.L.R.B.,412 U.S. 84 (1973). InGranite Statetheunion members voted to strike shortly before the con-tract expired. The membership also adopted a rule thatany "member" guilty of "aiding or abetting" the em-ployer would be subject to a $2,000 fine. Over a periodof some 1 to 12 months, 31 members resigned from theunion and returned to work. They were tried and finedby the union which then instituted court suits for col-lection of the fines. The Board found that the union hadviolated Section 8(b)(1)(A), 187 NLRB 636 (1970); theCourt of Appeals for the First Circuit denied enforce-ment, 446 F.2d 369 (1971); and the Supreme Courtreversed, 409 U.S. 213 (1972).The court of appeals held that a strike voteimpliesa mutual reliance by the participants on an undertakingby all to abide the duration of the strike. It reconciledenforcement of that undertaking in the face of the Sec-tion 7 guarantee of the right to refrain from concertedactivity by finding that the right had been waived bythe agreement to strike. But the Supreme Court con-cluded that a union's power over its members is nogreater than the union-member contract, and endswhen a member lawfully resigns. The Court observed,in response to the weight that the court of appeals hadattached to participation in the strike vote, that eventsoccurring after a strike vote may have an unsettlingeffect, leading members to change their minds. It heldthat the "vitality of section 7 requires that the memberbe free to refrain in November from the actions heendorsed in May," at least when there are no restric-tions on resignation. Following his resignation, a unionhas "no more control over the former member than ithas over the man in the street." 409 U.S. 213 at 217.InBoeing, supra,the union sought to distinguishGranite Stateand contended that its constitutionalprohibition against strikebreaking, though applicableto "members," extended by implication to formermembers. The Court rejected the distinction and statedthat it was no more disposed to find an implied post-resignation commitment from the prohibition againststrikebreaking than it had been from participation in LOCAL LODGE NO. 1994, INTERNATIONAL ASSOCIATION OF MACHINISTS653the strike vote and ratification of the rule inGraniteState.412 U.S. 84 at 89.We note that the Supreme Court's rejection of animplied commitment from participation in the strikevote inGranite Statehad not been based on a narrowconstruction of "member" as used in the rule,' but onthe conclusion that events during a strike may lead amember to change his mind. The Court stated, in thepassage previously cited, that, where there is no restric-tion on resignation, "the vitality of section 7 requiresthat the member be free to refrain in November fromthe actions he endorsed in May and that his section 7rights are not lost by a union's plea for solidarity or byits pressures for conformity to its regime." 409 U.S. 213at 217-18.The Lodge argues that, because its constitutionspecifically prohibits former members from returningto work following resignation during a strike,GraniteStateandBoeingare not applicable, and that the rightof a labor organization to maintain solidarity during astrike and to prescribe its own rules with respect to theacquisition and retention of membership must takeprecedence over whatever Section 7 rights its formermembers may have to abandon a lawful strike andreturn to work. In support, it cites the Supreme Court'sDecision inAllis-ChalmersMfg. Co. v. N.L.R.B.,388U.S. 175 (1967).InAllis-Chalmers,the Court held that a union doesnot violate the Act by fining members who return towork during a strike and instituting state court suits forcollection of the fines, concluding that Congress hadnot intended to regulate a union's internal affairs inthose circumstances. But those fined enjoyed full unionmembership, as the Court pointed out inGranite State,409 U.S. 213 at 215, in distinguishingAllis-Chalmers,on that basis. Not only do full members reap the bene-fits of their continuing union membership, but they alsohave a continuing voice in the union's course of action,a factor the Court relied on inAllis-Chalmers, supra,191.No such justifications can support the imposition ofcourt-collectible fines on former members. They nolonger receive the benefits of union membership andhave no right to participate following resignation indeciding their former union's course of action. It can-not be arguedin reasonthat continuing membership tothe extent, but only to the extent, that the "member"remains subject to union discipline is the equivalent ofthe "full union membership" that the Court relied oninAllis-Chalmers,and relied on again in distinguishingthat decision inGranite State.2 In fact, the Court was not concerned with any commitment based onthe rule, but the commitment which the court of appeals had found implicitin participation in the strike voteMoreover, inGranite Statethe Court reiterated itsview, expressed first inScofield v. N. L. R. B.,394 U.S.423 at 430 (1969), that:8(b)(1) leaves a union free to enforce a prop-erly adopted rule which reflects a legitimate unioninterest, impairs no policy Congress has imbeddedin the laborlaws, and isreasonably enforcedagainst unionmembers who are free to leave theunion and escape the rule. [409 U.S. 213 at216.]Not only does the Lodge's proscription of postresigna-tion strikebreaking impair a former member's Section7 right to refrain from concerted activity, but it also isplainly contrary toScofield'srequirement that unionmembers be free to leave the union to escape member-ship conditions that they consider onerous.Balancingan individual's right under Section 7 torefrain from concerted activity following resignationfrom a union against that of a union to maintainsolidarity during a strike, we conclude that the lattermust give way. Conformity may be none too high aprice for the benefits of union membership. But thechoice,at least inthe absence of reasonable restrictionson resignation, is the individual's to make, not theunion's. Should he choose to resign and to forgo thebenefits of union membership, the union may notnonetheless seek to exact conformity without regard tothe individual's Section 7 rights.Whether the Lodge might lawfully have placed rea-sonable restrictions on the circumstances in which amember couldresign,and have enforced those restric-tions and strikebreaking sanctions against full memberswho returned to work during a strike, is a questionwhich is not raised by the facts of this proceeding. Wehold only that a union may not levy, or threaten to levy,court-collectible fines against a former member for ex-ercising his Section 7 rights following lawful resigna-tion from the union.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of theRespondentset forth above, oc-curring in connection withthe operations of the Em-ployer as setforth in section 1, has a close, intimate, andsubstantial relationto trade, traffic, and commerceamong the several States,and tendsto lead to labordisputes burdening and obstructingcommerce and thefreeflow ofcommerce.V THE REMEDYHaving found that the Respondent has engaged in,and is engaging in, certain unfair labor practices, weshall orderit to ceaseand desist therefrom. In order toeffectuate the purposes of the Act, we shall also order 654DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent to rescind the unlawful fines, to refundany money paid to it as a result of the fines, withinterest computed at 6 percent per annum, and to postthe notice attached as an appendix to this Decision andOrder.CONCLUSIONS OF LAW1.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening to discipline, and by imposingcourt-collectible fines on, former members, who hadduly resigned from the Union, for their postresignationcrossing of a sanctioned picket line and working duringthe strike at O.K. Tool Company, Inc., Respondentrestrained and coerced employees in the exercise of therights guaranteed them in Section 7 of the Act, andthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(1)(A) ofthe Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Local Lodge1994, InternationalAssociation of Machinists andAerospaceWorkers, AFL-CIO, its officers, agents,and representatives, shall:1.Cease and desist from:(a)Restraining or coercing employees who have re-signed from, and are no longer members of, Respond-ent, in the exercise of the rights guaranteed them inSection 7 of the Act, by threatening disciplinary actionagainst, and by imposing court-collectible fines on,such employees because of their postresignation con-duct in working at O.K. Tool Company, Inc., duringthe strike which began in April 1973.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the purposes of the Act:(a) Rescind the fines levied against Stinson and Staitibecause of their postresignation work for O.K. ToolCompany, Inc., during the strike which began in April1973 and refund to them any money they may havepaid as a result of such fines, plus interest computed atthe rate of 6 percent per annum.(b) Post at its business office and meeting hall copiesof the attached notice marked "Appendix. ,3 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 1, after being duly signed by an author-ized representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Mail to the Regional Director for Region 1 signedcopies of said notice for posting by O.K. Tool Com-pany, Inc., if the Company be willing, in places wherenotices to employees are customarily posted. Copies ofsaid notice, to be furnished by the Regional Directorfor Region 1, after being duly signed by the Respon-dent's authorized representative, shall be returnedforthwith to the Regional Director.(d)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBERS FANNING and JENKINS, concurring in the result:In agreement with our colleagues, we conclude thatthe Lodge violated Section 8(b)(1)(A) of the Act bythreatening to impose, and imposing, court-collectiblefines on George Staiti and Ralph W. Stinson for return-ing to work during a strike after they had duly resignedfrom the Lodge. Our view of the facts, however, makesit unnecessary for us to consider the broader legal issuewhich our colleagues here determine adversely to theLodge: whether or not a union may, on proper noticeand in the absence of any other legal impediment, en-force an otherwise valid constitutional provision forbid-ding former members from returning to work duringa strike following lawful resignation from the union.We do not believe that issue is present and we reserveour judgment on it until it is presented in a more appro-priate factual setting. Our concurrence is not intendedto reflect, and should not be read as reflecting, eitherfavorably or unfavorably on our colleagues' view of thelaw in that respect.Local Lodge No. 1994, IAM, and O.K. Tool Com-pany were parties to a collective-bargaining agreementeffective from April 1, 1971, to April 1, 1973. Negotia-tions for a new agreement began February 15, 1973,and continued to April 6 after an agreement to extendnegotiations to April 7. On April 7, the Lodge's mem-bers rejected O.K.'s proposal and voted to strike. It isstipulated that it was a lawful economic strike.3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " LOCAL LODGE NO. 1994, INTERNATIONAL ASSOCIATION OF MACHINISTS655On May 9, 1973, George Staiti and Ralph Stinson,the Charging Parties, submitted their resignations tothe Lodge by mail. Representatives of the Lodge visitedStinson at his home on May 11-when the resignationswere received-gave him a copy of the IAM constitu-tion, and "called his attention" to the constitutionalprovision regarding resignation during a strike. TheRespondent's representatives also attempted, butfailed, to see Staiti on the same day. On May 12 bothreturned to work.The Lodge sent letters to Staiti and Stinson on May16 with copies of the constitution, refering them to theprovision, article L, section III, concerning resigna-tions during a strike. The letter did not advise Staiti andStinson that they could not resign and return to workduring the strike as the constitution provides. Rather,itinterpreted the constitution (wrongfully, as theLodge now concedes) as prohibiting resignations:Enclosed you will find the most recent copy of theI.A.M. Constitution. On page 123, lines 30 thru41, you will find language clarifying how you re-sign from this organization.Since your resignation has not been properly pre-sented by the rules of our Constitution, we find wemust notify you that your resignation request isdenied.The letters also advised them that they were subject tocharges for violating the constitution.On May 17 a letter was sent to all the Lodge's mem-bers stating in part that:Questions have been asked as to what can be donewith members that cross our picket lines. Some ofthe answers are as follows:1.Charges can, and will, be brought against anymember of Local Lodge 1994 that crosses ourpicket line.2. If charges are upheld by a trial committee .any violators will be subject to fines that will bevoted by our membership at a regular meeting.3.Can members be fined? Yes. What about theNew Hampshire court ruling against the TextileUnion? This law is not applicable. When you re-ceived your checks this week you also received anI.A.M. Constitution. On page 125, lines 30 thru 41will explain that you can not withdraw from thisUnion during a strike.Stinson and Staiti continued working and, in Juneand July respectively, were advised that they had beencharged under article L, section III, of the IAM consti-tution, concerning conduct unbecoming a member, foraccepting employment during a sanctioned strike. Nei-ther appeared for trial and both were found guilty.Stinson was fined $200 for each week he crossed thepicket line, Staiti $150. Among the exhibits presentedat the trial were "#I Letter of resignation" and"#2 Letter of denial & Constitution." They were noti-fied of the results by letter and that they were "obli-gated for payment. 14Both have continued to work and neither has ap-pealed through intraunion procedures. They were ad-vised before charges were filed that members whocrossed the picket line could be charged. Except for thereferences to the IAM constitution, there is no evidencethat they were told that former members who resignedbefore crossing a picket line could also be charged.Although the parties stipulated that the constitutionalprovisionin issuehere was read and explained to mem-bers before the strike, there is no evidence of how it wasexplained. It was also stipulated that lodge representa-tives, as noted above, visited Stinson, but not Staiti,"and called his attention to the provision on page 125[of the constitution] pertaining to resignation in thecourse of a strike." It is only reasonable to infer that theexplanations were consistent with the Lodge's later,and oft repeated, explanation that the constitution pro-hibited resignations during a strike.The complaint alleged in paragraph 8 that "Stinsonand Staiti duly resigned from membership in Respond-ent." The Lodge answered that it:denies the allegation of paragraph 8 of the Com-plaint. The Respondent denies Paragraph 8 of theComplaint and further answering states that Arti-cle L, Section III, of the Constitution . . . prohib-its such resignations.Paragraph 12 of the complaint, alleging that the Lodgehad violated Section 8(b)(1)(A), was denied in its an-swer on the ground that:The resignations referred to in Paragraph 8 ofthe Complaint could not be honored, thereforethese people were still members and subject to theobligations set forth in the Constitution.The Lodge argues that it fined its resigned memberspursuant to the provisions of the IAM constitutionwhich forbids a member, who resigns during a strike orwithin 14 days before it begins, to work at the struckestablishment. To reach this argument, it contends thatwhether or not its members were ever advised that theycould be tried and fined for returning to work duringa strike after valid resignations, or whether it is es-topped from relying on its constitutional prohibitionagainst postresignation strikebreaking, are not raised4TheLodge concedes in its brief that the fines are court-collectible 656DECISIONSOF NATIONALLABOR RELATIONS BOARDby the parties and, in any event, that its members wereon notice.But the issue is presented to the Board,not only bythe facts, to which the Lodge stipulated, but also by theLodge's answer to the complaint. The answer not onlydenies that the Charging Parties had resigned from theLodge, but also affirmatively defends that theresigna-tions could not be honored, and for that reason theywere still members and subject to constitutional obliga-tions.The Lodge's brief buttresses its claim that its mem-bers were apprised of the postresignation restriction byarguing that the reference to the "New Hampshirecourt ruling against the Textile Union,"in its May 17letter to its members,supra,is "obviously to the Su-preme Court's decision inN.L.R.B. v. Granite StateJoint Board,409 U.S. 213." In the context of "thisexact citation" (which is exact in the Lodge's brief), thefurther statement that the constitutional provision-will explainthat you cannot withdraw from thisunion during a strike' plainly means,and cannot rea-sonably be prejudicially misunderstood, that a mid-strike resignation does not free the resigner to engagein post-resignation strikebreaking."But Staiti and Stinson did not have the benefit of theLodge's brief. The point, after all, is not what the Lodgemight have thought it was telling its members, nor howwhat it did tell them might be interpreted under themost favorable analysis to comport with its presentdefense, but what information the Lodge actually con-veyed to its members.The Lodge asserts that it is clearly unlawful to fineformer members for conduct occurring after they havesubmitted valid and effective resignations,in the ab-sence of any postresignation restrictions.With that inmind,the IAM had amended its constitution to providewhat it considers to be lawful restrictions in article L,section III. The Lodge argues that in view of the clearstate of the law, and the fact that its constitution hadbeen amended to prevent lawfully the very conduct theCharging Parties engaged in, the Lodge would not haveignored the amendment and have proceeded in a man-ner which is clearly unlawful.The argument, however, is not sufficient to preventthe conclusion that that is precisely what the Lodge diddo. It would be strange indeed if the Lodge, by nowconceding for the first time that it could not lawfullyrestrict the resignations of Stinson and Staiti and con-tinue to treat them as members for the purposes ofunion discipline, could thereby compel the conclusionthat it had neither restricted their resignations nor dis-ciplined themasmembers.We doubt that Congresslabored under the belief its enactment of the law wassufficient unto itself or that the Supreme Court thoughtits view of the reach of Section 8(b)(1)(A) would havethe effect of a law of nature.The Lodge's position comes down to the argumentthat its representatives simply did not know what theywere talking about.But to sustain the Lodge's factualargument,we must also conclude that, although itsrepresentatives did not understand the meaning of theirown words,itsmembers were able to see through whatwas actually said to what was supposedly intended. Inthe Lodge's view,itsmembers,not the Respondent,must bear the burden of any misunderstanding or am-biguity.The interpretation of the IAM constitution whichthe Lodge now advances to the Board, although con-sistent with its plain meaning,is not consistent with theinterpretation advanced to the Lodge's members, withits refusal to accept the resignations of Staiti and Stin-son, nor withits answerto the complaint: that it hadnot violated the Act because the resignations of Staitiand Stinson could not be honored and they were stillmembers. Having undertaken to interpret its constitu-tion to Staiti and Stinson, the Lodge may not belatedlyjustify encroachment on their Section 7 rights on thebasis of a contrary interpretation.But, assumingthat we did not find that the Lodge isestopped from raising that defense,we could not con-clude that Staiti and Stinson were on notice that theLodge claimed a right to discipline themas resignedmembers for postresignation activities. The recordbefore us demonstrates that they were told that articleL, section III, prohibitedresignations.That was theLodge's only interpretation. Its members were entitledto rely upon it, and entitled to conclude that was thesole import of article L, section III, and the sole consti-tutional impediment to working during the strike.There was no burden on Staiti and Stinson to go behindthe representations made by the Lodge's representa-tives.The burden was upon the Lodge to assert anyclaim to a continuing power over former members not-withstanding resignation before, and not after, exercis-ing that power.It is clear that, even if a labor organization maylawfully impose postresignation restrictions on formermembers, it may do so only upon proper notice. JusticeBlackmun, the lone dissenter inGranite State, supra,observed in his concurring opinion inBoeingsthateven a constitutional provision clearly prohibiting post-resignation strikebreaking is no substitute for propernotice.Not only were Stinson and Staiti not on noticeof the interpretation of the Lodge's constitution whichitnow urges, but they were advanced a completelydifferent interpretation. Indeed, the Lodge's case for5Booster Lodge No. 405, IAM [Boeing Co.] v. N.L.R.B.,412 U.S. 84(1973). LOCAL LODGENO. 1994, INTERNATIONAL ASSOCIATIONOF MACHINISTS657notice would have been better had it never mentionedits constitutional provision to them at all.Because Staiti and Stinsonhad duly resigned fromLocal Lodge No. 1994 before crossing the picket lineand were not on notice that the lodge asserted any rightto restrict the postresignation conduct of former mem-bers,and because the Lodge is estopped from assertingthat its constitution prohibits postresignation strike-breaking,we concur in the finding that the Lodge vi-olated Section8(b)(1)(A).We finditunnecessary toconsider whether a union which is not estopped may,on proper notice,lawfully restrict the postresignationconduct of former members on the basis of a clear andotherwise binding constitutional proscription. In ourjudgment that issue is not presented by the facts of thisproceeding.exercise of the rights guaranteed in Section 7 of theNational Labor Relations Act, work after theirresignationatO.K. Tool Company,Inc., duringthe strike which began in April 1973, by threaten-ing to discipline them or by imposing court-col-lectible fines.WE WILL NOTin any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them in Section 7 of the Na-tionalLabor Relations Act.WE WILLrescind the fines levied against GeorgeStaiti and Ralph W.Stinson because they workedat O.K.Tool Company,Inc., after their resigna-tion from the Union during the strike which beganinApril 1973, and refund any money they mayhave paid as a result of such fines,plus interest.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentLOCAL LODGE No. 1994,INTERNATIONAL ASSOCIATION OFMACHINISTS AND AEROSPACEWORKERS, AFL-CIOWE WILL NOTrestrain or coerce employees whohave resigned from the Union and who, in the